Citation Nr: 0601347	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-20 026A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date earlier than June 5, 2001, 
for the award of a 100 percent schedular evaluation for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veteran Affairs (VA) which granted a 100 percent evaluation 
for the veteran's PTSD and assigned an effective date of June 
5, 2001.  The veteran contends that the effective date should 
be in November 1994.  The Board remanded in September 2004 
for additional development.


FINDINGS OF FACT

1.  A schedular rating greater than 70 percent for PTSD was 
denied by an August 2000 decision of the Board.

2.  An informal claim and medical evidence received 
subsequent to the 2000 Board decision shows that the veteran 
was unemployable due to PTSD as of April 30, 2001.


CONCLUSION OF LAW

An effective date of April 30, 2001, for the award of a 100 
percent evaluation for PTSD is warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection for PTSD was 
originally granted in a December 1994 rating decision.  The 
RO assigned a 10 percent evaluation with an effective date of 
October 13, 1994.  The evaluation was increased to 30 
percent, and then to 50 percent in subsequent evaluations.  
The veteran submitted a claim for an evaluation in excess of 
50 percent in May 1997.  The claim was denied by the RO and, 
on appeal, the Board increased the rating to 70 percent in a 
decision dated in August 2000.  

The Board notes that the 70 percent evaluation was based on 
all the medical evidence of record, including especially the 
veteran's latest VA PTSD examination, given in February 2000.  
That examiner reported that the veteran was still employed, 
albeit with considerable effort.  The examiner gave a 
diagnosis utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was:  PTSD, chronic with secondary depression; and 
alcohol abuse, in full sustained remission.  There were no 
Axis II (personality disorders and mental retardation) 
diagnoses.  The Axis III (general medical conditions) 
diagnoses are not relevant here.  In Axis IV (psychosocial 
and environmental problems), the examiner noted moderate-
severe work stress, marital discord, and the veteran's wife's 
medical condition.  The Axis V (global assessment of 
functioning (GAF) score) report was 41.  

The veteran was informed of the August 2000 Board decision, 
but did not appeal. That Board decision is therefore final.  
(No collateral attack of that decision has been initiated.)  
Consequently, a rating greater than 70 percent may not be 
assigned on the basis of evidence available to the Board in 
August 2000.  38 U.S.C.A. § 7104(b) (West 2002).  

The veteran submitted a letter dated June 5, 2001 from his VA 
psychiatrist, Dr. R.A.  Dr. A. stated that the veteran had 
been able to continue to work in spite of his PTSD symptoms, 
but only because of extreme effort on his part, and the 
forbearance of a boss who understood the veteran's PTSD-
related difficulties.  Dr. A. noted that a change in 
supervisors resulted in the veteran's decision to retire 
because he felt he could no longer continue to work under 
what was evidently an unsupportive supervisor.  

Of record is employment information provided by the veteran's 
former employer which reflects that the veteran had been 
employed as a teacher, that he last worked on June 4, 2001, 
and that he had voluntarily retired.  The RO determined that 
Dr. A.'s letter constituted an informal claim for an 
increase, with a filed date of June 5, 2001.  See 38 C.F.R. § 
3.155 (2005) (any communication or action indicating an 
intent to apply for benefits may be considered an informal 
claim).  The RO used this date as the effective date of the 
100 percent rating assigned in its January 2002 rating 
decision.  38 U.S.C.A. § 5110(b)(2).  

The veteran appealed the January 2002 rating decision, 
contending that his entitlement to a 100 percent evaluation 
for PTSD should be effective from November 1994, the time at 
which he asserts he first sought a 100 percent evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of entitlement to an earlier 
effective date, holding that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).  

In September 2004, the Board thus reviewed the record to 
determine whether there was anything that could be construed 
as an earlier informal claim.  The Board found there were no 
medical records for the period between the February 2000 VA 
examination and the June 5, 2001 letter (informal claim) from 
Dr. A.  Accordingly, the Board remanded in order that any 
such records be obtained and associated with the record.  

The RO contacted the veteran in November 2004 to ascertain if 
there was any additional evidence available to support his 
claim for an earlier effective date.  The veteran replied in 
November 2004 that all of his related treatment records were 
at the VA Medical Center (VAMC) in St. Louis, Missouri, and 
stated that he had no further evidence to submit.  The RO 
obtained from VAMC St. Louis all of the veteran's records for 
the period through June 2001.  The complete known treatment 
history of the veteran's PTSD is therefore of record.  

The record shows that the veteran was diagnosed with PTSD in 
November 1994.  The history of the veteran's PTSD treatment 
shows a declining ability to function, both occupationally 
and socially.  The record also shows that evaluations 
subsequent to initial service connection at 10 percent 
reflected the veteran's worsening symptomatology.  In a 
rating decision dated in August 1997, the veteran's PTSD was 
reevaluated as 30 percent disabling, effective May 28, 1997, 
based on a VA examination of August 1997, which assigned a 
GAF score of 50 to 55.  

Based on a June 1998 assessment by Dr. A. that the veteran's 
GAF score was currently in the range of 40 to 45 in the 
preceding year, the RO awarded an increased rating of 50 
percent, effective May 28, 1997, the original date of the 
claim for an increased rating.  As previously noted, the 
Board increased the rating to 70 percent in a decision dated 
in August 2000.  This increase was based primarily on the 
report of the February 2000 PTSD examination, discussed 
above.  

The RO's assignment of a 100 percent evaluation in January 
2002 was based on the report of a December 2001 VA PTSD 
examination, and assigned an effective date of June 5, 2001, 
the date the informal claim in the form of Dr. A.'s letter 
was received.

The regulations also stipulate that an informal claim may 
consist of a report of examination or hospitalization.  38 
C.F.R. § 3.157.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  Id.  The Court has held 
that a report of examination or hospitalization may be 
accepted as an informal claim for benefits, but only after 
there has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 
35-6 (1993). 

As noted above, the Board remanded the case in 2004 so that 
VA records could be obtained, which records might be 
construed as informal claims under 38 C.F.R. § 3.157.  In 
this case, the Board finds that, based on the records 
received after the Board's remand, April 30, 2001, should be 
recognized as the effective date for the award of the 100 
percent rating.  The recently received VA records (anyone of 
which could constitute an informal claim for increase as of 
the date of creation of the record) show that the veteran was 
part of group therapy for PTSD as early as August 1997.  
Nevertheless, the group therapy notes do not specifically 
refer to the degree of disability experienced by the veteran.  
Some of the group therapy notes allude to the difficulties 
experienced by individuals in the group, but there is no 
information to show that the veteran himself met the criteria 
for a 100 percent rating.  See 38 C.F.R. § 4.130 (2005).  It 
was not until April 30, 2001, that there appeared information 
showing that the veteran was unemployable due to PTSD.  The 
April 30, 2001, VA record specifically identifies the veteran 
and shows that he has PTSD that affects his functioning in a 
manner such that the examiner concluded that a GAF score as 
low as 30 was appropriate.  Such a score, under DSM IV, means 
that the patient has problems that amount to an inability to 
function in almost all areas, such as being unable to work.  
Given this evidence, the Board concludes that the date of the 
VA record amounts to the date of an informal claim and the 
date on which it was first shown by evidence not previously 
considered in August 2000 that the veteran met the schedular 
criteria for a 100 percent rating for PTSD.  

Other records were received following the Board's 2004 
remand, but these were copies of records that had already 
been considered in the Board's August 2000 decision and 
consequently may not be considered in deciding the effective 
date for the award of the 100 percent rating.  38 U.S.C.A. 
§ 7104(b).  These copies included August 1997 and February 
2000 VA examination reports, a July 1997 Social Worker note, 
April and May 1993 Mental Health Clinic Notes, and a February 
1998 treatment record.

For the reasons set out above, an effective date of April 30, 
2001, should be assigned for the 100 percent rating, but no 
earlier.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an earlier effective date for the 
100 percent evaluation of his service-connected PTSD, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, all information that could be 
construed as an earlier claim or that might show entitlement 
early than June 5, 2001, was obtained.  The veteran 
specifically indicated that he had not sought treatment 
outside the VA facility from which the records were obtained.  
Additionally, in a November 2004 communication with the RO, 
he informed the RO that he had no additional evidence to 
submit.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to an effective date of April 30, 2001, for the 
award of a 100 percent rating for PTSD is granted, subject to 
the laws and regulations governing the award of disability 
compensation.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


